DISMISSED and Opinion Filed February 5, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00965-CV

                   JOHN CHOWDHURY, Appellant
                              V.
WELLS FARGO BANK NA AND KINGDOM GROUP INVESTMENTS, INC., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-17302

                              MEMORANDUM OPINION
                       Before Justices Myers, Whitehill, and Pedersen, III
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated August 14, 2019, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated August 14, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated January 13, 2020, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten
days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

190965F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JOHN CHOWDHURY, Appellant                        On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00965-CV       V.                      Trial Court Cause No. DC-17-17302.
                                                  Opinion delivered by Justice Whitehill.
 WELLS FARGO BANK NA AND                          Justices Myers and Pedersen, III
 KINGDOM GROUP INVESTMENTS,                       participating.
 INC., Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees WELLS FARGO BANK NA AND KINGDOM GROUP
INVESTMENTS, INC. recover their costs of this appeal from appellant JOHN CHOWDHURY.


Judgment entered February 5, 2020




                                            –3–